Herbert R. Brown, J.,
dissenting. The majority has created the perception that the declaration of mistrial in this case was within the discretion accorded to the trial judge. However, the record is devoid of support for this pivotal finding and I must respectfully dissent.
The majority correctly states that the law in Ohio is that when a mistrial is declared, sua sponte, without the consent of the defendant after jeopardy has attached, retrial is prohibited unless “(1) there is a ‘manifest necessity’ or a ‘high degree’ of necessity for ordering a mistrial, or (2) ‘the ends of public justice would otherwise be defeated.’ ” State v. Widner (1981), 68 Ohio St. 2d 188, 189, 22 O.O. 3d 430, 431, 429 N.E. 2d 1065, 1066, citing Arizona v. Washington (1978), 434 U.S. 497. In determining whether retrial is prohibited, the journal entry of the trial court or the record itself must indicate the trial court’s basis for ordering the mistrial. Hines v. State (1873), 24 Ohio St. 134, paragraph two of the syllabus; Arizona v. Washington, supra. In other words, the trial judge must affirmatively demonstrate that the mistrial was warranted. Such a condition ensures that the authority of the trial judge is exercised in a sound manner and is “ ‘used with the greatest caution, under urgent circumstances, and for very plain and obvious causes’ ” (Emphasis added.) State v. Widner, supra, at 190, 22 O.O. 3d at 431, 429 N.E. 2d at 1066, citing United States v. Perez (1824), 22 U.S. (9 Wheat.) 579, 580.
I agree with the majority that the record does not clearly indicate that the trial court declared the mistrial to protect the prosecution witness from an aggressive cross-examination, as was found by the appellate court. This is precisely my point: the trial judge gives us no clues from which we may deduce his motivation. Where a mistrial is declared, sua sponte, by a trial judge without any reason, that is an abuse of discretion.
The majority errs when it starts guessing as to the motivation of the trial court. Such speculation exceeds our task which is to determine, from the record, whether the trial court’s order was a proper exercise of discretion. Since the record lacks a reason for the trial court’s mistrial declaration, I would affirm the decision of the court of appeals. Although the trial judge has wide latitude in determining whether a mistrial will serve the in*22terests of justice, his discretion is not. unbridled.
Admittedly, application of the law to the facts of record yields an undesirable result in this case, However, the responsibility for that outcome must lie with the trial court.
Wright, J., concurs in the foregoing dissenting opinion.